Case 6:96-cr-60022-TLB Document 445             Filed 06/23/20 Page 1 of 21 PageID #: 5359



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF ARKANSAS
                               HOT SPRINGS DIVISION
__________________________________________
                                            :
UNITED STATES OF AMERICA,                   :
                                            :       CRIMINAL ACTION
                  Plaintiff/Respondent,     :
                                            :
                  v.                        :       6:96-cr-60022-TLB
                                            :
JEFFERY WILLIAM PAUL,                       :
                                            :
                  Defendant/Petitioner.     :
__________________________________________:

            NOTICE OF FILING OF PROTECTIVE 28 U.S.C. § 2255 MOTION

       Petitioner, Jeffery William Paul, through counsel, respectfully submits this Notice of

Filing of Protective 28 U.S.C. § 2255 Motion and attached § 2255 motion. Petitioner

additionally states as follows:

       1.      Mr. Paul is a death-sentenced federal prisoner currently incarcerated at the United

States Penitentiary at Terre Haute. Mr. Paul was convicted of aiding and abetting another in a

homicide and for knowing use of a firearm in relation to a crime of violence under 18 U.S.C. §§

2, 1111(a), and 924 in the United States District Court for the Western District of Arkansas in

was sentenced to death on June 25, 1997. His conviction and sentence were affirmed on appeal.

United States v. Paul, 217 F.3d 989 (8th Cir. 2000). Mr. Paul filed a § 2255 Motion, which was

denied. The denial of Mr. Paul’s § 2255 motion was affirmed on appeal. See United States v.

Paul, 534 F.3d 832 (8th Cir. 2008) (cert. denied Oct. 5, 2009).

       2.      On May 26, 2020, Mr. Paul requested permission to file a second or successive §

2255 motion form the United States Court of Appeals for the Eighth Circuit. Mr. Paul based his

request on United States v. Davis, 139 S. Ct. 2310 (2019), which announced a new, retroactively
Case 6:96-cr-60022-TLB Document 445                Filed 06/23/20 Page 2 of 21 PageID #: 5360



applied, rule of constitutional law. See Petition, Paul v. United States, 20-2042 (8th Cir. May 26,

2020). Briefing on Mr. Paul’s application has been completed. As of this filing, the Eighth

Circuit has not yet ruled on Mr. Paul’s request.

       3.      28 U.S.C. § 2255(f) sets forth a one year statute of limitations for the filing of a

successive § 2255 motion. As Davis was issued on June 24, 2019, Mr. Paul has until June 24,

2020 to comply with § 2255(f). Although Mr. Paul’s counsel believe that the one year statute of

limitations is satisfied by the filing of his application to file a successive § 2255 motion with the

Eighth Circuit, in an abundance of caution, Mr. Paul hereby files the attached Second or

Successive Motion to Vacate Conviction and Sentence under 28 U.S.C. § 2255 (attached to this

Notice) in order to ensure that he has complied with § 2255(f) while his application before the

Eighth Circuit is pending.

                                                       Respectfully Submitted,

                                                       /s/ Peter Williams
                                                       SHAWN NOLAN
                                                       Chief, Capital Habeas Unit
                                                       PETER WILLIAMS
                                                       Assistant Federal Defender
                                                       Federal Community Defender Office
                                                       for the Eastern District of Pennsylvania
                                                       601 Walnut Street Suite 545 West
                                                       Philadelphia, PA 19106
                                                       (215) 928-0520

Dated: June 23, 2020




                                                   2
Case 6:96-cr-60022-TLB Document 445    Filed 06/23/20 Page 3 of 21 PageID #: 5361



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF ARKANSAS
                               HOT SPRINGS DIVISION
______________________________________
                                         :
UNITED STATES OF AMERICA,                :        CRIMINAL ACTION
                                         :
                  Plaintiff/Respondent,  :
                                         :        6:96-cr-60022-TLB
      V.                                 :
                                         :        CAPITAL CASE
JEFFREY WILLIAM PAUL,                    :
                                         :
                  Defendant/Petitioner.  :
                                         :
______________________________________ :


          SECOND OR SUCCESSIVE MOTION TO VACATE CONVICTION
                   AND SENTENCE UNDER 28 U.S.C. § 2255

                                          Shawn Nolan
                                          Chief, Capital Habeas Unit
                                          Peter Williams
                                          Assistant Federal Defender
                                          Federal Community Defender Office for
                                          the Eastern District of Pennsylvania
                                          601 Walnut Street, Suite 545 West
                                          Philadelphia, PA 19106
                                          (215) 928-0520


 June 23, 2020
Case 6:96-cr-60022-TLB Document 445                                    Filed 06/23/20 Page 4 of 21 PageID #: 5362




                                                    TABLE OF CONTENTS

TABLE OF CONTENTS ..................................................................................................................... i
INTRODUCTION .............................................................................................................................. 1
PROCEDURAL HISTORY................................................................................................................ 2
STATEMENT REGARDING PENDING APPLICATION TO FILE A SECOND OR
SUCCESSIVE § 2255 MOTION........................................................................................................ 3
ARGUMENT ..................................................................................................................................... 4
I.         PURSUANT TO DAVIS, § 924(C)(3)(B)’S RESIDUAL CLAUSE IS
           UNCONSTITUTIONALLY VAGUE. ................................................................................... 4
II.        MR. PAUL’s § 924(C) CONVICTION CANNOT BE UPHELD BECAUSE THE
           “ROBBERY” INVOKED IN CONNECTION WITH THE § 924(C) CONVICTION IS
           NOT A CRIME OF VIOLENCE UNDER THE FORCE CLAUSE...................................... 4
      A.             Definition of the Force Clause. ................................................................................... 4
      B.             Mr. Paul’s Predicate Offense Does Not Satisfy the Force Clause. ............................. 7
      C.             Mr. Paul’s Predicate Conviction Cannot Be Sustained even if the Modified
                     Categorical Approach Is Applied. ............................................................................... 9
III.       MR. PAUL’S INVALID § 924 CONVICTION REQUIRES THAT HIS DEATH
           SENTENCE BE VACATED AND THAT HE BE RESENTENCED ON THE §1111(A)
           CONVICTION. ..................................................................................................................... 11
IV.        MR. PAUL’S § 2255 MOTION MEETS THE REQUIREMENTS OF 28 U.S.C. §
           2255(H)(2) AND IS TIMELY. ............................................................................................. 13
      A.             Mr. Paul’s Motion Satisfies 28 U.S.C. § 2255(h)(2). ............................................... 13
      B.             Mr. Paul’s Motion Is Timely. ................................................................................... 15
REQUEST FOR RELIEF ................................................................................................................. 16




                                                                       i
Case 6:96-cr-60022-TLB Document 445              Filed 06/23/20 Page 5 of 21 PageID #: 5363




                                       INTRODUCTION

      Jeffrey William Paul, a death sentenced prisoner in the custody of the United States,

respectfully moves this Court to vacate his conviction and death sentence under 18 U.S.C. §§

924(c) and (i)(1), subsequently redesignated as § 924(j)(1), as the conviction and sentence are

invalid in the wake of United States v. Davis, 139 S. Ct. 2319 (2019).

      In Johnson v. United States, 135 S. Ct. 2551 (2015), the Supreme Court held that the

residual clause of the Armed Career Criminal Act’s (ACCA’s) definition of a crime of violence

(18 U.S.C. § 924(e)) violated the due process clause. Noting that the residual clause “requires a

court to picture the kind of conduct that the crime involves ‘in the ordinary case,’ and to judge

whether that abstraction presents a serious potential risk of injury,” the Johnson court found §

924(e) to be void for vagueness. Johnson, 135 S. Ct. at 2557 (citation omitted). In the wake of

Johnson, Mr. Paul filed an application for a successive § 2255 motion challenging his conviction

under 18 U.S.C. § 924(c)(3)(B), which – like § 924(e) – also required courts to apply the

ordinary case analysis to an assessment of risk in order to determine if an offense is a crime of

violence. Consistent with the United States Court of Appeals for the Eighth Circuit’s then-

existing precedent that Johnson did not apply to § 924(c), Mr. Paul’s motion was denied.

      Four years later, in Davis, 139 S. Ct. 2319, the Supreme Court of the United States held

that the definition of “crime of violence” contained in § 924(c), was void for vagueness. Post-

Davis, Mr. Paul's conviction under § 924(c) cannot be upheld. For a § 924(c) conviction to be

established, the defendant must have used a firearm in a predicate offense that constitutes a crime

of violence under either § 924(c)(3)(B)’s “residual clause” or § 924(c)(3)(A)’s “force clause.”

As the residual clause is void for vagueness under Davis and the robbery used as a predicate

offense in this case does not satisfy the force clause, Mr. Paul’s conviction under § 924(c) is

invalid and should be vacated.

                                                 1
Case 6:96-cr-60022-TLB Document 445                Filed 06/23/20 Page 6 of 21 PageID #: 5364




       Davis also entitles Mr. Paul to a new capital sentencing. Because Mr. Paul’s death

 sentence was based on the § 924(c) conviction, his death sentence is also invalid. It should be

 vacated and a new sentencing should be ordered on the remaining charge.

                                    PROCEDURAL HISTORY

       Mr. Paul is a death-sentenced inmate currently incarcerated at the United States Penitentiary

at Terre Haute. After a jury trial, he was convicted of aiding and abetting another in a homicide

and for knowing use of a firearm in relation to a crime of violence under 18 U.S.C. §§ 2, 1111(a),

and 924 in the United States District Court for the Western District of Arkansas in connection with

the shooting death of Sherman Williams on June 23, 1997. After a contested penalty phase before

the same jury, Mr. Paul was sentenced to death on June 25, 1997. His conviction and sentence

were affirmed on appeal. United States v. Paul, 217 F.3d 989 (8th Cir. 2000). Mr. Paul filed a

petition for post-conviction relief pursuant to 28 U.S.C. § 2255 in the Western District of Arkansas,

which was denied. Dkt. No. 322, Paul v. United States, 96-CR-60022 (W.D. Ark. Jan. 31, 2005).

Mr. Paul filed a motion to reconsider or, in the alternative, vacate the dismissal of his § 2255

motion, which was denied on June 27, 2005. Dkt. No. 333, Paul v. United States, 96-CR-20022

(W.D. Ark. June 27, 2005). The denial of Mr. Paul’s § 2255 motion was affirmed on appeal. See

United States v. Paul, 534 F.3d 832 (8th Cir. 2008) (cert. denied Oct. 5, 2009).

       Mr. Paul is currently litigating a Petition for a Writ of Habeas Corpus under 28 U.S.C. §

2241 in the United States District Court for the Southern District of Indiana which challenges, inter

alia, the constitutionality of Mr. Paul’s conviction under 18 U.S.C. § 924(c) and his death sentence

under Johnson v. United States, 135 S. Ct. 2551 (2015). Dkt. Nos. 103, 194, and 234, Paul v.

Superintendent, 13-CV-304 (S.D. Ind.). Briefing has been completed and Mr. Paul’s habeas

petition is pending.

       On May 25, 2016, Mr. Paul filed an Application for Authorization to File a Successive

                                                   2
Case 6:96-cr-60022-TLB Document 445                Filed 06/23/20 Page 7 of 21 PageID #: 5365




Motion under 28 U.S.C. § 2255 before the Eighth Circuit based on Johnson v. United States, 135 S.

Ct. 2551 (2015). 1 On August 5, 2016, the Eighth Circuit denied the application to file a successor.

See Judgment, Paul v. United States, 16-2330 (8th Cir. Aug. 5, 2016). Following the Supreme

Court’s announcement of a new constitutional rule in Davis, on May 26, 2020, Mr. Paul sought

authorization to file a successive motion under 28 U.S.C. §2255 with the Eighth Circuit. See

Petition, Paul v. United States, 20-2042 (8th Cir. May 26, 2020). That request is pending.

       STATEMENT REGARDING PENDING APPLICATION TO FILE A SECOND OR
                        SUCCESSIVE § 2255 MOTION

        As set forth in the Notice of Filing that accompanies this motion and Section IV(B), infra,

28 U.S.C. § 2255(f) sets forth a one year statute of limitations for the filing of a successive § 2255

motion. As Davis was issued on June 24, 2019, the statute of limitations extends to June 24, 2020.

Although Mr. Paul submits that the statute of limitations is satisfied by the filing of his application

to file a successive § 2255 motion with the Eighth Circuit, Mr. Paul submits this § 2255 motion in

an abundance of caution to insure that he has complied with § 2255(f) while his request to file a

successor is pending before the Eighth Circuit.




   1
     Mr. Paul also filed, on May 14, 2019, an application for Authorization to File a Successive
Motion under 28 U.S.C. § 2255 relating to McCoy v. Louisiana, 138 S. Ct. 1500 (2018). See
Application for Permission to File Successive Motion to Vacate Conviction and Sentence under 28
U.S.C. § 2255, In re Jeffrey Paul, No. 19-1994 (8th Cir. May 14, 2019). The Eighth Circuit denied
Mr. Paul’s 2018 request on June 21, 2018. See Judgment, Paul v. United States, No. 19-1994 (8th
Cir. June 21, 2019). Mr. Paul has also filed numerous pro se submissions unrelated to the issue
presented in the instant application.

                                                   3
Case 6:96-cr-60022-TLB Document 445                Filed 06/23/20 Page 8 of 21 PageID #: 5366




                                            ARGUMENT

I.     PURSUANT TO DAVIS, § 924(C)(3)(B)’S RESIDUAL CLAUSE IS
       UNCONSTITUTIONALLY VAGUE.

       Section 924(c) criminalizes the use of a firearm in a crime of violence. To qualify as a

crime of violence, the underlying offense must fall under either § 924(c)(3)(A)’s “force clause” or

under § 924(c)(3)(B)’s “residual clause.” The residual clause is satisfied if the predicate offense

“by its nature, involves a substantial risk that physical force against the person or property of

another may be used in the course of committing the offense.” 18 U.S.C. § 924(c)(3)(B). Johnson,

followed by Sessions v. Dimaya, 138 S. Ct. 1204 (2018), invalidated similarly-worded residual

clauses contained in § 924(e) (the Armed Career Criminal Act (“ACCA”)) and 18 U.S.C. § 16(b)

(an immigration statute), respectively, because the relevant sections required reviewing courts to

assess risk of injury based on the type of conduct involved in the “ordinary case” of the predicate

crime. Johnson, 1325 S. Ct. at 2563; Dimaya, 138 S. Ct. at 1223.

       In 2019, the Supreme Court ruled in Davis that the two defects discussed in Johnson

rendered a statute void for vagueness whenever they were present and that the residual clause of §

924(c)(3)(B) was void for vagueness. Davis, 139 S. Ct. at 2323-24, 2326-27. Accordingly, Mr.

Paul’s § 924(c) conviction cannot be upheld under the residual clause.

II.    MR. PAUL’S § 924(C) CONVICTION CANNOT BE UPHELD BECAUSE THE
       “ROBBERY” INVOKED IN CONNECTION WITH THE § 924(C) CONVICTION IS
       NOT A CRIME OF VIOLENCE UNDER THE FORCE CLAUSE.

       Because of Davis, Mr. Paul’s § 924(c) conviction can only be sustained if the force clause

has been met. As set forth below, Mr. Paul’s conviction must be overturned because the predicate

offense is not a crime of violence as defined by the force clause.

       A.      Definition of the Force Clause.

       Section 924(c)’s “force clause” defines a crime of violence as a felony that “has as an

element the use, attempted use, or threatened use of physical force against the person or property of
                                                  4
Case 6:96-cr-60022-TLB Document 445                Filed 06/23/20 Page 9 of 21 PageID #: 5367




another . . . .” 18 U.S.C. § 924(c)(3)(A). To determine whether a predicate offense qualifies as a

crime of violence under § 924(c), reviewing courts must use the categorical approach. Decamps v.

United States, 570 U.S. 254, 260-65 (2013); Davis, 139 S. Ct. at 2328 (re-affirming that the

categorical approach must be used to interpret § 924(c)). This approach requires that courts “look

only to the statutory definitions – i.e. the elements – of a defendant’s [offense] and not the

particular facts underlying [the offense] in (citation omitted). The categorical approach focuses “on

the elements, rather than the facts, of a crime,” because “the only facts the court can be sure the

jury … found are those constituting elements of the offense.” Id. at 263, 269-70. Because courts

are only concerned with what an offense necessarily involves, courts must presume that the

predicate offense “rested upon nothing more than the least of the acts criminalized” by the statute in

question. Ortiz v. Lynch, 796 F.3d 932, 935 (8th Cir. 2015) (alterations omitted) (quoting

Moncrieffe v. Holder, 133 S. Ct. 1678, 1680 (2013). Thus, if the most innocent conduct penalized

by a statute does not have an element of “physical force,” the statute categorically fails to qualify as

a crime of violence.

       To satisfy the force clause under the categorical approach, the offense in question must have

“as an element the use, attempted use, or threatened use of physical force against the person or

property of another.” 18 U.S.C. § 924(c)(3)(A). The level of force in question must be “violent

force – i.e. force capable of causing physical pain or injury to another person.” Johnson (Curtis) v.

United States, 559 U.S. 133, 140 (2010) (emphasis in original); Stokeling v. United States, 139 S.

Ct. 544, 554-55 (2019) (re-affirming that force means “force capable of causing physical pain and

injury”).

       This violent force must be intentional, not merely accidental or negligent. Leocal v.

Ashcroft, 543 U.S. 1, 9 (2004) (use of force under § 16 requires “a higher mens rea than merely

accidental or negligent conduct” and that “[t]he ‘use … of physical force against the person or

                                                   5
Case 6:96-cr-60022-TLB Document 445                Filed 06/23/20 Page 10 of 21 PageID #: 5368




property of another’ – most naturally suggests a higher degree of intent than negligent or merely

accidental conduct”) (quoting § 16). 2

       The Eighth Circuit has also found the Leocal mens rea requirement to preclude a number of

offenses criminalizing reckless conduct from being categorized as crimes of violence. See United

States v. Torres-Villalobos, 487 F.3d 607, 616-17 (8th Cir. 2007) (Minnesota manslaughter statute

criminalizing reckless use of force found not to be a crime of violence under 18 U.S.C § 16(a);

United States v. Ossana, 638 F.3d 895, 903 (8th Cir. 2011) (same for injury resulting from reckless

driving). Although, citing Viosine v. United States, 136 S. Ct. 2272 (2016), the Eighth Circuit held

that recklessly discharging a firearm “at or toward a person” constituted a crime of violence under

ACCA in United States v. Fogg, 836 F.3d 951 (8th Cir. 2016), Fogg was limited to the reckless

discharge of a firearm and Viosine was limited to 18 U.S.C. § 921(a)(33)(A)(g)(9) (defining

misdemeanor crimes of domestic violence). See United States v. Fields, 863 F.3d 1012, 1015 (8th

Cir. 2017). The Fields court further held that a Missouri assault statute that included “[r]ecklessly

caus[ing] serious physical injury to another person …” did not constitute a crime of violence under

the force clause of the sentencing guidelines because it did not exclude causing injury by reckless

driving. Id. at 1014-15. See also, United States v. Schneider, 905 F.3d 1088, 1092 (8th Cir. 2018)

(same for North Dakota assault statute); United States v. Harris, 907 F.3d 1095, 1096 (8th Cir.

2018) (same for Missouri domestic assault statute). Thus, Mr. Paul’s predicate offense can only be

a crime of violence under the force clause if it requires the intentional use, threatened use, or

attempted use of violent force.




   2
     Leocal addressed the force clause of § 16(a), but is applicable here as § 16(a) defines a crime
of violence as “an offense that has as an element the use, attempted use, or threatened use of
physical force against the person or property of another,” which is identical to the force clause of §
924(c)(3)(A).

                                                   6
Case 6:96-cr-60022-TLB Document 445                Filed 06/23/20 Page 11 of 21 PageID #: 5369




       B.      Mr. Paul’s Predicate Offense Does Not Satisfy the Force Clause.

       The force clause cannot be met because the Government failed to identify any robbery

statute upon which the § 924(c) charge was based. 3 Because the “robbery” which constituted the

predicate offense for Mr. Paul’s § 924(c) conviction does not implicate a robbery statute, there are

no statutory elements to consider and Mr. Paul’s 924(c) conviction cannot be sustained under the

force clause as the Government cannot establish that Mr. Paul’s conviction required the use of

violent force or that the use of force required the requisite level of mens rea.

       Although the Supreme Court has also authorized courts to “consult a limited class of

documents, such as indictments and jury instructions,” under the modified categorical approach to

determine if a predicate offense is a crime of violence, the Court has confined the use of these

documents to divisible statutes. Descamps, 570 U.S. at 257-58. A statute is divisible when it “sets

out one or more elements of the offense in the alternative – for example, stating that burglary

involves entry into a building or an automobile.” Id. at 257. Statutes of this type should not be

confused with offenses that define alternative ways of satisfying the same element, which are not

divisible and where review of supplemental documents is not permissible. Mathis v. United States,

136 S. Ct. 2243, 2253-54 (2016). Divisible statutes and indivisible statutes containing alternate

ways of satisfying the same element are differentiated based on what is needed for a conviction: if

the factfinder must agree on one of the alternatives, then the statute is divisible; if no agreement is

necessary, then the statute is not divisible and it is merely setting out alternative ways of satisfying



   3
     See Superseding Indictment, United States v. Paul, 96-CR-60022 (W.D. Ark., Dec. 4, 1996).
For the first time, in its June 9, 2020 response to Mr. Paul’s application to the file a successive §
2255 motion, Respondent (the “Government”) alleged that Mr. Paul’s indictment actually charged
him with robbery under 18 U.S.C. § 2111. See Response, Paul v. United States, 20-2042 (8th Cir.
June 9, 2020). This argument is invalid, as set forth in Mr. Paul’s June 17, 2020 reply. See Reply,
Paul v. United States, 20-2042 (8th Cir. June 17, 2020). Should the Government reassert this claim
in the instant proceedings, Mr. Paul will respond to this averment in a reply.

                                                    7
Case 6:96-cr-60022-TLB Document 445               Filed 06/23/20 Page 12 of 21 PageID #: 5370




the same element. Id. at 2250-54.

       Here, as Mr. Paul was not charged with using a firearm to violate any particular statute,

there is no indication that he was charged under a divisible offense. As a result, Descamps and

Mathis prohibit the consideration of additional documents such as jury instructions for a categorical

analysis and the force clause cannot be met.

       That the indictment invoked a “robbery” does not satisfy the force clause either as robbery

offenses can easily be committed without the intentional use of violent force. In Stokeling, the

Supreme Court found a Florida robbery statute to be a crime of violence specifically because it

excluded such lesser uses of force during a robbery as the “mere snatching of property,” and

shunted those offenses into a separate, lesser robbery statute. Id. (citing Fla. Stat. § 812.131 (1999)

which codifies “robbery by sudden snatching”). Consistent with Stokeling, the Eighth Circuit has

found robbery statutes to be crimes of violence only because they require force necessary to

overcome resistance and exclude robberies involving the mere snatching of property. See, e.g.,

Taylor v. United States, 926 F.3d 939 (8th Cir. 2019) (Missouri’s simple robbery statute found to

be a crime of violence because it must use enough force to overcome resistance and the “mere

snatching” of property does not satisfy the statute); United States v. Smith, 928 F.3d 714 (8th Cir.

2019) (same for Arkansas robbery statute).

       There are other robbery statutes, in addition to the lesser Florida robbery statute cited in

Stokeling, that include conduct that does not constitute violent force. For example, the Ninth

Circuit found that a Massachusetts armed robbery statute did not satisfy the force clause because,

under that statute, the “degree of force [was] immaterial so long as the victim [was] aware of it.”

United States v. Parnell, 818 F.3d 974, 981 (9th Cir. 2016). See also, United States v. Bong, 913

F.3d 1252, 1266 (10th Cir. 2019) (Kansas aggravated robbery statute was not a crime of violence

under ACCA because it included crimes such as purse snatchings that did not involve violent

                                                   8
Case 6:96-cr-60022-TLB Document 445                Filed 06/23/20 Page 13 of 21 PageID #: 5371




force); United States v. Shelby, 939 F.3d 975, 979 (9th Cir. 2019) (Oregon third-degree robbery

statute is not a crime of violence because it did not require physically violent force); United States

v. Peppers, 899 F.3d 211, 233-34 (3d Cir. 2018) (Pennsylvania’s third degree felony robbery

statute is not a crime of violence because it did not require physically violent force); United States

v. Castro-Vazquez, 802 F.3d 28, 37-38 (1st Cir. 2015) (remanding case to district court because

Puerto Rico’s robbery statute appears not to constitute a crime of violence as its two divisible

elements could be satisfied by “the slightest use of force” or “mere moral or psychological

pressure,” neither of which met the threshold of force under Johnson (Curtis)).

       Accordingly, that the predicate offense was dubbed a “robbery” does not mean that it

satisfies the force clause as robbery offenses do not require the use of violent force.

       C.      Mr. Paul’s Predicate Conviction Cannot Be Sustained even if the Modified
               Categorical Approach Is Applied.

       Even assuming, arguendo, that it would be appropriate to consider the limited class of

materials discussed above such as jury instructions, these instructions would still not satisfy the

force clause. The trial court defined robbery to the jury was follows:

       The crime of robbery has three essential elements which are:

       One; that Sherman Williams had in his possession or on his person or presence
       anything of value.

       Two; that the defendant took and carried away anything of value from Sherman
       Williams by force or violence, and

       Three; that the taking occurred within the boundaries of the Hot Springs National
       Park.

Tr. 6/20/97 at 845. Thus, the “robbery” considered by the jury could be committed by force or

violence, and the instructions did not define either term. They do not satisfy the requirement, as

mandated by Stokeling, that the force be sufficient to overcome the resistance of another or that a

mere snatching of property be excluded from this definition. As these instructions did not require

                                                   9
Case 6:96-cr-60022-TLB Document 445                Filed 06/23/20 Page 14 of 21 PageID #: 5372




the jury to find “force capable of causing physical pain or injury to another person,” Johnson

(Curtis), 559 U.S. at 140, in order to find that the “robbery” has been established, they do not

satisfy § 924(c)’s force clause.

       The instructions also failed to meet the force clause’s required level of mens rea. The

above instructions do not exclude force or violence that has been negligently, accidentally, or

recklessly applied. Furthermore, as in Fields, Harris, and Schneider, these instructions do not

exclude force or violence incurred by reckless driving. Thus, even if “force or violence” had been

defined to include violent force (and it was not), then the jury instructions would still be

insufficient to support the conviction because they lacked a mens rea instruction.

       Even when defendants have been charged and convicted of statutorily defined offenses – as

opposed to the judge-defined offense set forth in Mr. Paul’s trial – courts have repeatedly held that

offenses requiring “force or violence” do not satisfy the force clause. See, e.g., Ortiz, 796 F.3d at

935 (Minnesota statute for obstructing legal process “by force or violence” did not qualify as a

crime of violence under 18 U.S.C. § 16 because “the minimum degree of force necessary to sustain

a conviction . . . does not necessarily involve force capable of inflicting pain or causing injury to

another.”); United States v. Smith, 652 F.3d 1244, 1247 (10th Cir. 2011) (Oklahoma battery law

requiring “force or violence” not crime of violence under ACCA’s force clause because “mere

offensive touching satisfies the requirement for force in a battery”); Flores-Lopez v. Holder, 685

F.3d 857, 863 (9th Cir. 2012) (“force or violence” element in California’s battery statute and

resisting an executive officer statute “is broader than the term ‘physical force’ in 18 U.S.C. § 16”

and therefore not a crime of violence under the force clause); United States v. Miranda-Ortegon,

670 F.3d 661, 663 (5th Cir. 2012) (“use of ‘force or violence’” element of Oklahoma’s assault and

battery domestic violence statute does not make it a crime of violence under sentencing guidelines

because “only the slightest touching is necessary to constitute the force or violence element of

                                                   10
Case 6:96-cr-60022-TLB Document 445               Filed 06/23/20 Page 15 of 21 PageID #: 5373




battery”).

       That the Eighth Circuit has found “force or violence or intimidation” to satisfy the force

clause in the context of armed robbery of a controlled substance, Kidd v. United States, 929 F.3d

578, 581 (8th Cir. 2019), does not undermine the validity of Mr. Paul’s argument. Crime of

violence determinations are based on the language of the statute and the precedent interpreting it.

The Eighth Circuit made its crime-of-violence finding in Kidd in the context of past judicial

analyses that were particular to that statute. Id. (relying on precedent to determine that intimidation

necessarily meant the threatened infliction of force under federal armed robbery of a controlled

substance); Estell v. United States, 924 F.3d 1291, 1292-93 (8th Cir. 2019) (same for federal bank

robbery and carjacking). As Stokeling, Parnell, Bong, Shelby, Castro-Vasquez, and Peppers

demonstrate, when the language of the statute or past judicial analyses defining that language leave

room for conduct that does not include the use of violent force with the requisite mens rea, the

force clause has not been met. Here, there is no statute and no past judicial analyses for the

“robbery” that constituted the predicate offense. As force clause determinations are based on

“nothing more than the least of the acts criminalized” by the statute in question, Ortiz, 796 F.3d at

935, even if the jury instructions are considered, the requirements of the force clause have not been

met.

III.   MR. PAUL’S INVALID § 924 CONVICTION REQUIRES THAT HIS DEATH
       SENTENCE BE VACATED AND THAT HE BE RESENTENCED ON THE §1111(A)
       CONVICTION.

       Mr. Paul was convicted of both aiding and abetting murder (Count 1) and violating §§

924(c) & (i)(1), subsection redesignated as § 924(j)(1) (1996) (Count 2). Section 924(i)(1)

authorized more severe penalties – including the death sentence – for violations of § 924(c)

resulting in death. As Mr. Paul’s § 924(c) conviction was invalid, any capital sentence based on §

924(i)(1) was also invalid. Mr. Paul’s jury was not instructed to sentence on each count separately,

                                                  11
Case 6:96-cr-60022-TLB Document 445               Filed 06/23/20 Page 16 of 21 PageID #: 5374




nor could it possibly have known to do so. It issued one death verdict, unrelated to any particular

count. For this reason, the invalidation of Mr. Paul's § 924(c) conviction requires that he be

resentenced on Count 1. When a jury is presented with multiple grounds for a verdict, one of

which is invalid, and does “not specify the basis on which [its verdict] rested,” “the verdict of the

jury for all we know may have been rendered on [the invalid ground] alone.” Williams et al. v.

North Carolina, 317 U.S. 287, 292 (1942).

       Without a sentencing verdict on each count, it is impossible to know whether the jurors

found death based on § 1111(a) alone, on the constitutionally invalid § 924(c) conviction alone, or

on a combination of both. Any such speculation would be unconstitutional. “[I]f one of the

grounds for conviction is invalid under the Federal Constitution, the judgment cannot be

sustained.” Williams, 317 U.S. at 292 (citing Stromberg v. California, 283 U.S. 369, 368 (1931));

see also Bachellar v. Maryland, 397 U.S. 564, 567 (1970) (if verdicts “may have rested on an

unconstitutional ground, they must be set aside”); Cokeley v. Lockhart, 951 F.2d 916, 921 (8th Cir.

1991) (“[A] general verdict must be set aside if the jury was instructed that it could rely on any of

two or more independent grounds, and one of those grounds is insufficient.”) (quoting Zant v.

Stephens, 462 U.S. 862, 881 (1983)).

       Even if this Court could assume that Mr. Paul's death sentence did not rest on the § 924

count, a resentencing on Count 1 (§ 1111(a)) would still be constitutionally required. When a

defendant has been convicted and sentenced on multiple counts, and one of the convictions is

determined to be invalid, he must be resentenced on the remaining valid counts unless it is

established that the sentencer did not rely on the invalid count in imposing the sentence. James v.

United States, 476 F.2d 936, 937 (8th Cir. 1973) (citing United States v. Tucker, 404 U.S. 443

(1972)). The “critical issue” is “whether the sentence imposed on Count I might have been

different if the [sentencer] had known at the time of the sentencing that the Count II conviction was

                                                  12
Case 6:96-cr-60022-TLB Document 445                Filed 06/23/20 Page 17 of 21 PageID #: 5375




invalid.” Id. Where it “appear[s] possible that [the sentence] might have relied in part on an

unconstitutional conviction,” the defendant must be resentenced. Id. A defendant surely meets this

standard where, as here, the trial court instructs the jury to consider the invalid count in

combination with the valid one in deciding whether the defendant should receive the death penalty.

       The § 924 conviction was essential, and inextricably linked, to the unitary death verdict. In

this case, the use of a firearm in connection with a “crime of violence,” resulting in “murder,” may

have been the offense that tipped the balance for the jury. This was the rationale of the Fifth

Circuit in United States v. Causey, 185 F.3d 407, 423 (5th Cir. 1999) where, as here, the jury had

returned one unitary death sentence for multiple (three) death eligible convictions. Following

reversal of one of the convictions, the Court ordered re sentencing on the two remaining

convictions “[b]ecause it is impossible to say that the jury's penalty phase recommendations of the

death penalty were not influenced by the fact that [the defendants] had received three death eligible

convictions, rather than two.”

       There is simply no basis to conclude that the jury's death sentence was not based on the §

924 conviction; nor is there any basis to conclude that, assuming the jury considered both counts in

combination, the § 924 conviction did not inform the death sentence.

IV.    MR. PAUL’S § 2255 MOTION MEETS THE REQUIREMENTS OF 28 U.S.C. §
       2255(H)(2) AND IS TIMELY.

       A.      Mr. Paul’s Motion Satisfies 28 U.S.C. § 2255(h)(2).

       The gatekeeping provision of the Antiterrorism and Effective Death Penalty Act of 1996

allows a federal prisoner to file a successive § 2255 motion if it “contain[s] . . . a new rule of

constitutional law, made retroactive to cases on collateral review by the Supreme Court, that was

previously unavailable.” 28 U.S.C. § 2255(h)(2). Where, as here, the Supreme Court has not

expressly ruled on the retroactivity of the new rule, § 2255(h)(2) is satisfied if the Supreme Court’s

holdings in multiple cases must “necessarily dictate the retroactivity of the new rule.” Tyler v.
                                                 13
Case 6:96-cr-60022-TLB Document 445                Filed 06/23/20 Page 18 of 21 PageID #: 5376




Cain, 533 U.S. 656, 666 (2001).

       Mr. Paul has satisfied this standard. For the reasons set forth in Sections I-II, supra, Mr.

Paul has shown that the residual clause of his § 924(c) conviction is unconstitutionally vague based

on Davis and that this conviction cannot be otherwise supported by the force clause.

       Additionally, Davis announced a new rule of constitutional law. “[A] case announces a new

rule if the result was not dictated by precedent existing at the time the defendant’s conviction

became final.” Teague v. Lane, 489 U.S. 288, 301 (1989) (emphasis added). A result is not

dictated “unless it would have been apparent to all reasonable jurists.” Chaidez v. United States,

568 U.S. 342, 347 (2013). Before Davis, that § 924(c)’s residual clause was unconstitutionally

vague was not “apparent to all reasonable jurists.” Id. Indeed, United States v. Prickett, 830 F.3d

760 (8th Cir. 2016) (Prickett-I) and Donnell v. United States, 826 F.3d 1014 (8th Cir. 2016), both

held that § 924(c)(3)(B) was not unconstitutionally vague. In United States v. Prickett, 839 F.3d

697 (8th Cir. 2016) (Prickett-II), the Eighth Circuit held that Johnson did not apply to §

924(c)(3)(B) because several factors distinguished § 924(c) from ACCA’s residual clause. Id. at

699. Until Davis was issued, the precedent established by Donnell, Prickett-I, and Prickett-II

remained in effect.

       Although the Supreme Court has not expressly ruled on Davis’s retroactivity, the Supreme

Court’s holdings in other cases “necessarily dictate the retroactivity,” Tyler, supra, at 666, of

Davis. The Supreme Court has identified “new substantive rules” as a category of rules that are

retroactively applied. Welch v. United States, 136 S. Ct. 1257, 1264 (2016). Substantive rules

either “forbid[] criminal punishment of a certain type of primary conduct” or “prohibit[] a certain

category of punishment for a class of defendants because of their status or offense.” Montgomery

v. Louisiana, 136 S. Ct. 718, 728 (2016). Here, as the Davis court observed, § 924(c)’s residual

clause encompasses a broader spectrum of behavior than the force clause, encompassing offenses

                                                  14
Case 6:96-cr-60022-TLB Document 445              Filed 06/23/20 Page 19 of 21 PageID #: 5377




“that do not have violence as an element but arguably create a substantial risk of violence.” Davis,

139 S. Ct. at 2334. Because Davis invalidated § 924(c)’s broader residual clause, it forbid criminal

punishment of certain primary conduct, and thus, is retroactive.

       The Supreme Court’s analysis of Johnson’s retroactivity in Welch confirms that Davis is

retroactive. There, because Johnson invalidated the residual clause of ACCA and narrowed the

scope of conduct punished by that statute, the Supreme Court held that “[i]t is undisputed that

Johnson announced a new rule,” that this rule was one of substantive constitutional law, and that it

has “retroactive effect in cases on collateral review.” Welch, 136 S. Ct. at 1264-65, 1268. As noted

above, Johnson and Davis put forth analogous rulings for the residual clauses of ACCA and 924(c),

respectively. As the Supreme Court found Johnson to be retroactive, it necessarily follows that

Davis is retroactive as well.

       Even assuming, arguendo, that Davis is not a new retroactively applied rule Mr. Paul has

still met the standard of § 2255(h). In 2016, Mr. Paul requested permission to file a successor

motion file a successive motion under 28 U.S.C. § 2255 based on Johnson. Consistent with the

Eighth Circuit’s then-current precedent, Mr. Paul’s 2016 application to file a successive § 2255

motion under Johnson was denied. As noted above, that precedent precluded any successive

challenge to a § 924(c) conviction based on Johnson until Davis was issued. So, even if Davis did

not establish a new retroactive rule, it would still satisfy § 2255(h)(2) as Johnson – which was

retroactive – was “previously unavailable” under § 2255(h)(2) to Mr. Paul until Davis was issued.

       B.      Mr. Paul’s Motion Is Timely.

       This motion is timely under 28 U.S.C. 2255(f)(3), which provides for a one-year statute of

limitations to run from “the date on which the right asserted was initially recognized by the

Supreme Court, if that right has been newly recognized by the Supreme Court and made

retroactively applicable to cases on collateral review.” The Supreme Court decided Davis on June

                                                 15
Case 6:96-cr-60022-TLB Document 445               Filed 06/23/20 Page 20 of 21 PageID #: 5378




24, 2019, and Mr. Paul has filed his application to file a successive § 2255 motion within a year of

that date. He has also filed this § 2255 motion within a year of that date as well.

                                     REQUEST FOR RELIEF

       Wherefore, based on the foregoing, Mr. Paul respectfully requests that the Court grant him

the following relief:

       (1) Leave to amend this motion, if necessary;

       (2) Leave to file a Memorandum of Law in support of this motion;

       (3) Leave to file a Reply to any Response submitted by the Government;

       (4) Should it assist the Court, a status conference to discuss the timing of the above; and

       (5) An order vacating Mr. Paul’s conviction and sentence under Count Two of the
           Superseding Indictment, vacating his death sentence entirely, and ordering a new capital
           sentencing proceeding on Count One.

                                                       Respectfully Submitted,

                                                       /s/ Peter Williams
                                                       Shawn Nolan
                                                       Chief, Capital Habeas Unit
                                                       Peter Williams
                                                       Assistant Federal Defender
                                                       Federal Community Defender Office for
                                                       Eastern District of Pennsylvania 601 Walnut
                                                       Street, Suite 545 West
                                                       Philadelphia, PA 19106
                                                       (215) 928-0520

                                                        Counsel for Jeffrey Paul

 Dated: June 23, 2020




                                                  16
Case 6:96-cr-60022-TLB Document 445              Filed 06/23/20 Page 21 of 21 PageID #: 5379



                                 CERTIFICATE OF SERVICE

        I, Peter Williams, Esq., hereby certify that on this 23rd day of June 2020, a copy of the

 foregoing was served via the Electronic Case Filing system on the following counsel of record:

                                         Mark W. Webb
                                      U.S. Attorney’s Office
                                         P.O. Box 1524
                                       414 Parker Avenue
                                      Fort Smith, AR 72902

                                                              /s/ Peter Williams
                                                              PETER WILLIAMS
